Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Auxilio, Inc. We consent to the incorporation by reference in the registration statement No. 333-176462 on Form S-8 of Auxilio, Inc. (the “Company”) of our report dated September 11, 2014, with respect to the balance sheet of Delphiis, Inc. as of December31, 2013, and the related statement of operations, stockholders’ equity, and cash flows for the year then ended, which report appears in the Form 8-K/A of Auxilio, Inc. dated September 11, 2014. /s/ HASKELL & WHITE LLP Irvine, California September 11, 2014
